Citation Nr: 1632261	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  11-05 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for depressive disorder.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for tinea versicolor.

3.  Entitlement to a compensable disability evaluation for a right foot corn.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a low back disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1977 to April 1979 and September 1981 to March 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is now with the VA RO in Roanoke, Virginia.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In May 2016, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


REMAND

Prior to adjudicating the Veteran's claims, a remand is required.

As an initial matter, there are a number of outstanding medical records not associated with the evidence before the Board.

The record contains VA treatment records from the Atlanta VA Medical Center (VAMC) dated May 2009 to February 2010, the Washington VAMC dated December 2011 through August 2013, and the Palo Alto VAMC dated May 2014 to August 2015.  At his hearing before the Board, the Veteran indicated he recently underwent a VA psychological examination in March 2016 at the VA Noonan Clinic, which is part of the Atlanta VAMC.  On remand, efforts to obtain all outstanding VA treatment records must be made.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

In his February 2011 Notice of Disagreement, the Veteran requested that VA review his mental health records from the Joel Lawrence Army Hospital at Fort McPherson, Georgia.  The RO had requested the Veteran's records from Fort McPherson and a May 2008 letter associated with the evidence of record reflects that the requested information from Fort McPherson had been mailed to the Atlanta RO.  The RO's November 2007 request for these records did not specifically identify the requested records as those from the mental health unit.  Notably, clinical records, such as hospitalization records from a military facility, are retired to the National Personnel Records Center (NPRC) for storage and are kept separately from a Veteran's service treatment records and must be requested with specificity.  Accordingly, on remand, the RO or AMC must request the Veteran's mental health treatment records from the Joel Lawrence Army Hospital at Fort McPherson, Georgia through a request to the NPRC.

The Board also finds that there are outstanding private treatment records and that efforts to obtain these records have not been exhausted.  In August 2007, the Veteran submitted to VA a signed authorization to allow VA to request his private records from Kaiser Permanente for his depression, right knee, and back.  On that form, he indicated he had received treatment for his depression beginning in February 1996 and that the dates of treatment for his right knee and back included "various dates."  The Veteran also noted on the form that copies of his Kaiser records had been requested several times by his primary care physician "to no avail."  In November 2007, the RO requested that Kaiser Permanente send "a summary of the care provided [to] the veteran from February 1, 1996, to the present time" for a right knee condition, depression, and a low back condition.  In response to that request, the RO received a July 1997 left knee radiology report and a medical record abstract/progress report dated October 2002 listing dates the Veteran received treatment.  The record also contains some additional Kaiser records, specifically those relating to laboratory work, yet it is clear the Veteran's complete Kaiser Permanente records have not been received, and the RO did not undertake reasonable efforts to obtain them all. 

When requesting private records, VA is required to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency.  38 C.F.R. § 3.159 (2016).  Reasonable efforts generally consist of an initial request and, if records are not received, a single follow-up request.  Id.  VA is also required to inform the Veteran that records have been requested and that if VA is unable to obtain them, the Veteran is responsible for submitting them himself.  38 C.F.R. § 3.159(e).

On remand, the RO must send the Veteran a letter and provide him with a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs, and request that he complete, sign, and return that form to allow VA to attempt to obtain his complete Kaiser Permanente records.  The letter must also inform the Veteran that if VA is unable to obtain his private medical records that he is responsible for obtaining them and providing them to VA himself.  If the Veteran returns a completed VA Form 21-4142 for his Kaiser Permanente records, the RO or AMC must request those records from Kaiser in accordance with VA regulation.  See 38 C.F.R. § 3.159(c)(1).

The Veteran last underwent a VA examination for his skin rash in July 2008.  At his hearing, the Veteran testified that he experienced flare-ups approximately eight times a month, suggesting that his disability had increased in severity since his last examination.  The Board finds a more recent examination is required to assess the current severity of the Veteran's skin rash.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity).  

At the same July 2008 VA examination, the examiner diagnosed a corn on the right toe.  The Veteran testified at his Board hearing that at the time of the examination he had recently had a pedicure to scrub the corn down so that he was able to wear dress shoes.  On remand, the Board finds the Veteran should be afforded a new VA examination to assess the current severity of his right foot corn.

Finally, at his hearing before the Board, the Veteran reported that he was on administrative leave from his job with the Department of State.  He testified that he had been a country officer working internationally on preventative child abductions, and that his security clearance was recently suspended due to the results of psychological testing demonstrating behavioral problems.  On remand, a letter must be sent to the Veteran inviting him to submit evidence in support of his claim for an increased rating for depressive disorder, to specifically include evidence from his employer regarding occupational impairment.  In the alternative, the Veteran must be informed that he may complete a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs to allow VA to request his employment records on his behalf.

While this case is in remand status, development to obtain any additional identified outstanding medical records pertinent to the claim should be completed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should send a letter to the Veteran inviting him to submit additional evidence in support of his claims.

Specifically, the letter should request that the Veteran submit evidence from his employer, the Department of State, regarding occupational impairment and his current period of reported administrative leave due to psychological testing.  In the alternative, the Veteran must be informed that he may complete a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs to allow VA to request his employment records on his behalf.

The letter should also request that the Veteran complete, sign, and return a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs to allow VA to request the Veteran's complete Kaiser Permanente records.  The letter must also inform the Veteran that if VA is unable to obtain his private medical records that he is responsible for obtaining them and providing them to VA himself.

2.  Regardless of the Veteran's response to the above letter, the RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim, to include all outstanding VA treatment records.  Specifically, the RO or AMC must request the following records:

* All mental health treatment records from the Joel Lawrence Army Hospital at Fort McPherson, Georgia;

* Atlanta VAMC treatment records dated prior to May 2009 and from February 2010 to the present;

* Washington VAMC treatment records dated prior to December 2011 and from August 2013 to the present; and

* Palo Alto VAMC treatment records dated prior to May 2014 and from August 2015 to the present.

The request for mental health records from the Joel Lawrence Army Hospital at Fort McPherson, Georgia must be made directly to the NPRC.

If the Veteran returns a completed VA Form 21-4142 for his Kaiser Permanente records, the RO or AMC must request those records in accordance with VA regulation.  See 38 C.F.R. § 3.159(c)(1).

If the Veteran returns a completed VA Form 21-4142 for his employment records from the Department of State, the RO or AMC must request those records in accordance with VA regulation and may only cease to do so if it is determined that the records do not exist or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  If the RO or AMC is unable to obtain those records, the Veteran and his representative must be notified of such and must be given an adequate opportunity to respond.  See 38 C.F.R. § 3.159(e).

3.  Following completion of the above, the Veteran should be scheduled for a VA examination of his service-connected skin disability.  All efforts to do so should be documented in the claims file.  The examiner should comment on the functional impairment caused by his skin disability in general and the functional impairment caused by any flare-ups.

The RO or AMC should ensure that the examiner provides all information required for rating purposes.

4.  The Veteran should be scheduled for a VA examination to assess the severity of his right foot corn.  The examiner must discuss the functional impairment caused by the Veteran's service-connected right foot corn.

The RO or AMC should ensure that the examiner provides all information required for rating purposes.

5.  The Veteran should be scheduled for the appropriate VA examination(s) to determine the etiology of any diagnosed right knee and low back disabilities.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include X-rays.  The Veteran's complete claims file must be made available to the examiner.

Based on a clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must:

Identify all low back disabilities that have been present during the period of the claim (from August 2007 to the present).

With respect to each low back disability present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disability began during service or is otherwise etiologically related to the Veteran's active service.

Identify all right knee disabilities that have been present during the period of the claim (from August 2007 to the present).

With respect to each right knee disability present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disability began during service or is otherwise etiologically related to the Veteran's active service.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, it must be so stated, and he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

6.  The RO or the AMC should also undertake any other development it deems to be warranted.

7.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

